Citation Nr: 0123415	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-18 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chest wall and back 
injuries, claimed as secondary to service connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1983.  
This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran is service connected for a left knee 
disability, status post lateral meniscectomy, with 
chondromalacia; a 20 percent disability evaluation is 
currently in effect for that disability.

3.  The veteran suffered chest and back injuries when his all 
terrain vehicle (ATV) overturned in August 1999.

4.  The evidence demonstrates that the ATV accident was 
caused by operating the vehicle on uneven terrain; the 
accident was the proximate cause of the veteran's back and 
chest injuries.


CONCLUSION OF LAW

Chest wall and back injuries are not proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
President, on November 9, 2000, signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Act, in pertinent 
parts, eliminated the concept of a well-grounded claim and 
imposed on VA new duty to assist and notice obligations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Implementing regulations were 
promulgated on August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In regard to the issue on appeal, the Board finds that the 
notification duties have been met and that the issue has been 
adequately developed for appellate review, and need not be 
remanded to the RO for initial review in light of the VCAA.  
The veteran was informed by the supplemental statement of the 
case issued in December 2000 that the evidence did not 
establish the proximate causation needed to substantiate his 
claim to secondary service connection.  The duty to assist 
the veteran in obtaining evidence to substantiate his claim 
has been met in that the RO has obtained the VA and private 
medical records referred to by the veteran; during his 
hearing in November 2000, the veteran indicated that no 
additional pertinent medical records existed.  The RO did not 
arrange for a VA examination, however, because the case turns 
on a legal rather a medical determination, there is no 
reasonable possibility that such an examination would aid the 
veteran.  The Board finds that a remand would serve no useful 
purpose and would only impose unnecessarily additional 
burdens on VA without benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Service connection may be established for a current 
disability in several ways, including on a "secondary" 
basis.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 3.303, 
3.304(a), (b), (c), 3.310(a) (2000).  Service connection may 
be established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In this case, the veteran has been service connected for a 
left knee disability, status post lateral meniscectomy, with 
chondromalacia, since September 1983.  A 20 percent 
disability evaluation is currently in effect for that 
disability, and a 10 percent evaluation was in effect at the 
time of the August 1999 ATV accident.

The veteran's contentions in this case concern the 
relationship or connection between his service-connected left 
knee disability and the back and chest disabilities for which 
service connection is being claimed.  Here, the veteran is 
NOT contending that his service-connected knee disability 
"caused" a current back and/or chest disability in any 
pathological sense; rather, he contends that he injured his 
back and chest when the ATV on which he was riding overturned 
and landed on him.  His contention is that the brace he wore 
for his service connected left knee disability "caught" on 
the ATV as he was attempting to "bail out" and resulted in 
his becoming trapped beneath the vehicle.  Therefore, he 
asserts that back and chest disabilities are, in this 
particular way, the result of his service-connected left knee 
disability, and he contends that service connection should be 
granted for them under 38 C.F.R. § 3.310(a) (2000). 

An August 1999 outpatient treatment report noted by history 
that the veteran: 

crashed his 4-wheeler 2 days ago and the 
4-wheeler landed on his chest and then 
subsequently rolled off his chest.  He 
felt fine after the wreck but 
subsequently has developed some chest 
wall pain and some low back discomfort.  
He has had no shortness of breath but has 
had some chest wall tenderness.  

On examination, the veteran had some very faint ecchymosis 
over his anterior chest wall and some very mild abrasions on 
his low back.  In December 1999, X-rays showed a compression 
fracture involving the vertebral bodies of T12 and L1, with 
mild anterior wedging and disc space narrowing.

A November 1999 statement from the physician that treated the 
veteran in August 1999 noted that:

While I do recall clearly that [the 
veteran] did mention to me that he 
couldn't clear the ATV because of his leg 
brace being hung on the ATV...I did not 
feel that it was medically relevant at 
the time and did not dictate that in my 
note...according to the patient's initial 
account, his back injury very well could 
have been avoided if his brace had not 
gotten hung up on the 4-wheeler.

A subsequent statement from this physician, dated in October 
2000, stated that:

I do feel, based on the evidence that I 
have documented in this patient's medical 
record, that the patient's back injury 
likely could have been avoided had it not 
been for the patient's knee brace.  I 
understand that his knee brace is present 
secondary to a fully service connected 
injury.  

I do believe that it is noteworthy that 
this patient gave me, in his initial 
history, the fact that the knee brace 
made it impossible for him to clear his 
ATV during the accident.  It is further 
noteworthy that at that time, the patient 
had no idea that he was eligible for any 
VA benefits in the event that his back 
injury could be related to his knee 
injury.

At his hearing in November 2000, the veteran testified to the 
following:  that he had worn his knee brace for two to three 
years; that he wore it at all times except when sleeping; 
that the accident occurred when he took his 4-wheeler out to 
charge the battery, and that:

While I was charging the battery, I was 
riding along the easement of the road, 
and the county, apparently, had just... 
came in and mowed.  So everything looked 
level.  So I rode out there.  I wasn't 
going fast.  I was only in second gear 
out of a five gear system.... And I felt 
the terrain change.  I giggled to myself, 
saying that I know this is going to roll.  
And I said, "I'm not going to ride it, 
I'm bailing off," and when I went to go 
clear, I had let go of the steering 
wheel, was up and off, and my leg brace 
got caught either on the flaring of the 
ATV or the rack that's on the back of 
them....And it caught that and it brought 
me back forward and I hit it; and when I 
hit it, it started to roll.  I went off 
to the left, landed flat on my back... and 
it came down and landed on my chest and 
stopped.  

The veteran also testified that "it was my fault that I had 
the accident and it was carelessness for not reading the 
terrain properly."

Hearing Officer:  The accident wasn't- 
you're not saying the accident was caused 
by the brace.  Is that correct?

Veteran:  I could have cleared the ATV 
and probably not gotten hurt is- is my 
contention...I may have gotten scraped but 
I don't believe I would have injured my 
back by having the ATV fall on top of me.  
The brace hindered me from exiting the 
situation.

HO:  I just wanted to make sure that...it 
wasn't the brace getting caught that 
caused the vehicle to...

Veteran:  No, sir, that was the terrain 
change.

HO:  ...to roll.  Okay.

The veteran in this case is claiming that a service-connected 
disability caused injuries, and lay evidence may be competent 
to describe how an injury occurred or the events leading to 
an injury.  Jones v. Brown, 7 Vet. App. 134 (1994).  However, 
the present case involves intervening events that make the 
claim of a "proximate" causal connection between the 
accident and the service-connected disability implausible.  
The implausibility in this case is not implausibility that 
the service-connected disability may have been, in an 
attenuated way, a cause of chest and back injuries, but 
rather the implausibility is that the service-connected 
disability was a "proximate" cause of chest and back 
injuries as is required by VA regulation for service 
connection purposes.

As noted above, service connection for a disability as 
secondary to another service-connected disability may not be 
established by plausible evidence of the existence of any 
connection between two disorders regardless of how attenuated 
that connection might be.  Instead, secondary service 
connection requires evidence that the connection between the 
two disorders is a "proximate" connection.  38 C.F.R. 
§ 3.310(a) (2000) ("Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service-connected.") (emphasis added).  The legal theory 
on which entitlement to service connection under 3.310(a) is 
based is one involving "proximate results".  38 C.F.R. 
§ 3.310(a) (1996).  Proximate is defined as "[c]losely 
related in space, time, or order."  Webster's II New College 
Dictionary 892 (1995).  In law, proximate cause is "that 
which in natural and continuous sequence unbroken by any new 
independent cause produces an event, and without which the 
injury would not have occurred."  Barron's Legal Guides Law 
Dictionary 63 (1984) (emphasis added).

The veteran has admitted that neither the service connected 
left knee injury nor the leg brace caused the ATV accident; 
by the veteran's own account, the accident was caused by the 
uneven terrain beneath the vehicle.  The veteran testified to 
his "carelessness for not reading the terrain properly."  
The accident was the proximate cause of the veteran's back 
and chest injuries.  Because the accident was not caused by 
the service connected disability, but rather the uneven 
terrain (and perhaps a failure to control the ATV), there is 
no basis to conclude that the chest and back injuries were 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2000). The Board 
acknowledges that additional injury may have been incurred as 
a result of the veteran's leg brace "catching" and 
preventing the veteran from clearing the vehicle, as 
indicated by the veteran and by his private physician.  
However, this is only conjecture and, even if true, it is 
still not sufficient to establish the presence of the brace 
as a proximate cause of the injuries.  

There are intervening, independent causes between the 
service-connected disability and the disorders for which 
service connection is being claimed, which include the 
perhaps questionable decision to operate the ATV despite 
wearing a knee brace, as well as bad luck, i.e., terrain that 
was not as even as it first appeared.  Thus, the Board finds 
that the "proximate" cause of the August 1999 back and 
chest injuries was the ATV accident itself and not the 
veteran's service-connected left knee disability or the brace 
worn to support it.  Accordingly, service connection for 
chest and back disabilities on a secondary basis must be 
denied.





	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

